Citation Nr: 1402817	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  12-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, to include a lumbar strain.

2.  Entitlement to service connection for a low back disorder, to include a lumbar strain.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for residuals of a blow to the head, to include headaches and dizziness.




REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board has reviewed the Veteran's physical claims file and his Virtual VA and  Veterans Benefits Management System (VBMS) electronic claims files to ensure a complete review of the evidence.

The issues of entitlement to service connection for a right shoulder disorder, and for residuals of a blow to the head, to include headaches and dizziness, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied a service connection claim for a back strain, based on the absence of evidence reflecting a current disability; the Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the October 1998 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder, to include lumbar strain.

3.  The preponderance of the evidence is against a finding that any diagnosed lumbar strain is related to service.

4.  In an April 2005 rating decision, the RO denied a service connection claim for a right shoulder disorder, based on the absence of evidence of this condition in service; the Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

5.  Evidence received since the April 2005 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disorder.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision, which denied the Veteran's claim of entitlement to service connection for back strain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder, to include lumbar strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A low back disorder, to include lumbar strain, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).

4.  The April 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for a right shoulder disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Regarding the Veteran's claim for service connection for a low back disorder, to include lumbar strain, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via a September 2011 letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.

Regarding the Veteran's claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In this case, because the Board finds sufficient evidence to reopen the Veteran's claims for entitlement to service connection for a low back disorder, to include lumbar strain, and for a right shoulder disorder, any error regarding VA's duties is harmless and further analysis on VA's duties to notify and assist on these issues need not be considered.

Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and it complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and VA examination reports are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

Regarding the Veteran's claim for service connection for a low back disorder, to include lumbar strain, the record reflects that the Veteran underwent a VA examination in November, 2011.  The report from that examination and the medical opinion have been included in the claims file for review.  This examination and opinion involved a review of the Veteran's medical records, a thorough examination of the Veteran, and an opinion supported by rationale.  

In a December 2012 statement, June 2012 Form 9 and accompanying statement, and March 2012 Notice of Disagreement, the Veteran's representative contends that the November 2011 examination is inadequate because the VA examiner failed to consider the Veteran's statements that his condition has flare-ups, the Veteran's back pain imposes limitations on his ability to be fully proficient at work, and that the examination does not reflect the Veteran's ordinary, everyday life because it did not consider fatigue, pain, and weakness caused by repetitive-use and movement.

Upon through review, the Board finds that the November 2011 VA examiner indeed considered-for his medical opinion-the full history of the disorder including symptoms since service, and the Veteran's reports of flare-ups and that his speed on the job is affected by his back.  The Board rejects that Veteran's attorney's suggestion that another examination is required because the VA examination was not conducted during a flare-up.  Although the severity during a flare-up would be relevant to a claim for an increased rating, an examination during a flare-up is not required for a claim for service connection where it is the etiology of the disorder that matters, not the current severity.  Accordingly, the Board finds the November 2011 VA examination to be thorough and adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).



II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Id. at 117.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

To determine whether new and material evidence has been presented, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510 (1992); see also Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Low back disorder, to include lumbar  strain

The Veteran's claim for entitlement to service connection for a low back disorder, to include lumbar strain, was previously denied in an October 1998 rating decision, based on the absence of evidence reflecting a current disability.  The October 1998 rating decision became final because the Veteran did not submit a notice of disagreement or new and material evidence within one year of the date on which it was issued.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen in May 2011.  Evidence following the October 1998 rating decision has been added to the record and includes, in particular, a November 2011 VA examination in which the Veteran was diagnosed with lumbar strain.  

The Board finds this evidence is new and material evidence because it is evidence-not submitted previously-of a current diagnosis of lumbar strain; therefore, it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a low back disorder, to include lumbar strain, will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).
      
      
      
Right shoulder disorder

The Veteran's claim for entitlement to service connection for a right shoulder disorder was previously denied in an April 2005 rating decision, based on the absence of evidence of this condition in service.  The April 2005 rating decision became final because the Veteran did not submit a notice of disagreement or new and material evidence within one year of the date on which it was issued.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen in May 2011.  Evidence following the April 2005 rating decision has been added to the record, and includes the Veteran's lay statements that he received treatment for a shoulder injury in service, was told he had a "small tear" or "minor tear" in his rotator cuff, and was placed on profile for two weeks and given light duty.  See May 2011 Claim; November 2011 Notice of Disagreement.

The Board finds that this evidence is new and material evidence because it is evidence-not submitted previously-of a right shoulder injury in service; therefore, it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a right shoulder disorder, will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).



III.  Service Connection for a low back condition, to include lumbar strain

The Veteran attributes a low back condition and pain in his back to the physical activity undertaken in service; he points to treatment for back pain in service in June 1995 and to complaints of recurrent back pain in an April 1996 Report of Medical History for the purpose of separation from service.  He reports that he has self-treated this disorder over the years with over-the-counter medications.  The Veteran claims service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) apply only to the list of chronic disabilities under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In addition, although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran's service treatment records reflect that he was treated for back pain in June 1995 after pulling a heavy trailer.  His November 1991 entrance examination reflects a normal clinical evaluation of his spine and lacks complaints of a back condition.  The Veteran's April 1996 separation examination also reflected a normal clinical evaluation of the his spine, but listed a diagnosis of back strain.  The Veteran's April 1996 Report of Medical History for the purpose of separation from service reflects that the Veteran complained of recurrent back pain, and this was linked to a back strain.

Post-service treatment records reflect a diagnosis of lumbar strain.  See November 2011 VA Examination.  The Veteran asserts he has experienced discomfort and back pain since service.  See August 2011 claim ("He states that his . . . low back caused discomfort and pain since the time of discharge from service . . . .").  The Board recognizes that the Veteran's service treatment records show treatment for back pain and back strain and he has alleged continuous symptoms since service.  However, the provisions of 38 C.F.R. § 3.303(b) only apply to chronic diseases as listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A low back disorder, to include lumbar strain, is not a chronic disease under 38 C.F.R § 3.309(a).  Thus, consideration under 38  C.F.R. § 3.303(b) is not warranted. 

Because there is a current diagnosis and an indication of an incurrence in service, the issue of a nexus between the Veteran's lumbar strain and service is determinative to the Veteran's service connection claim.  Here, there is conflicting evidence on the issue of nexus, which must be weighed.  

First, in the November 2011 VA examination, the VA examiner diagnosed a lumbar strain, and acknowledged the Veteran's reports regarding an injury and treatment in service, resolution for around two years after service, and post-service recurrence when digging ditches for commercial utilities; the Veteran denied receiving treatment for his back after service.  On the issue of nexus, the VA examiner noted that the Veteran's current back strain was less likely than not incurred in service or caused by physical activity that occurred in service.  His rationale was that service treatment records reflected that the Veteran injured his back in June 1995, for which he was treated with plans to follow-up if there was no improvement, and no follow-up or further treatment was noted; in addition, the Veteran reported resolution of his back condition until around two years after service, when he injured his back digging ditches for a commercial utilities company.

On the other hand, evidence which purports to link the Veteran's current lumbar strain to his military service consists of the Veteran's statements in support.  The Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of orthopedic conditions; he is therefore a layperson in this regard.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person because it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  While the Veteran can describe what he experiences (in this case, low back pain), he is not able to provide competent evidence as to the etiology of his low back pain or to attribute it to a particular diagnosis or any diagnosis at all.  Providing such an opinion requires medical expertise in the identification of orthopedic disorders and their causes, and the Veteran has no such expertise.  See Jandreau, 492 F.3d at 1377 n.4; see also 38 C.F.R. § 3.159 (a)(1) (2013).  Thus, the Board finds that the Veteran's lay opinion is not entitled to significant weight as compared to the November 2011 VA opinion.  

Furthermore, the Board notes that the Veteran's representative submitted a May 2011 internet report by WebMD related to back pain for the proposition that  "the most common causes of low back pain are: injury or overuse of muscles, ligaments, and joints . . . injury . . . ."  See March 2012 Notice of Disagreement.  The Court has recognized that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, however, even if the WebMD internet report were considered a "medical article or treatise," it was not accompanied by the opinion of a medical professional.  Moreover, the information contained in the WebMD report is general in nature and does not specifically discuss the Veteran's case.  Therefore, although the Board has no reason to doubt the veracity of the WebMD report, the Board affords it little probative value, and finds that the information in it does not necessarily establish that the Veteran's lumbar strain is related to service.

For the reasons discussed above, as the negative November 2011 VA opinion on the question of nexus carries the most probative weight, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current lumbar strain is related to service.  Although the Board notes the Veteran's inservice treatment and current complaints, without sufficiently probative evidence of a medical nexus, service connection cannot be granted, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine but finds it inapplicable because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a low back disorder, to include lumbar strain, has been received; the appeal is granted to this extent.

Service connection for a low back disorder, to include lumbar strain is denied.

New and material evidence to reopen a claim of entitlement to service connection for a right shoulder disorder has been received; the appeal is granted to this extent.


REMAND

Although the Board regrets the additional delay, further development is required before it can adjudicate the Veteran's claims of entitlement to service connection for a right shoulder disorder, and for residuals of a blow to the head, to include headaches and dizziness.

Right shoulder disorder

In the October 2011 rating decision the RO declined to reopen the Veteran's claim for service connection for a right shoulder disorder. The Board's decision above reopens the claim.  When the Board reopens a claim which the RO declined to reopen, the claim must be remanded for initial consideration of the merits by the RO, unless there is a waiver [of such review] from the veteran or the Board determines that no prejudice would result from the Board's initial de novo adjudication of the claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board proceeds to the merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran).
 
Here, the Veteran has not waived his right to RO initial consideration of his claim for service connection for a right shoulder disorder, and the Veteran would be prejudiced if the Board proceeded in deciding his claim.  Consequently, a remand for initial consideration by the RO is required.

Residuals of a blow to the head, to include headaches and dizziness

VA's duty to assist the Veteran in the development of the claim includes providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran underwent a September 2011 VA examination to evaluate his claim for residuals of a blow to the head, to include headaches and dizziness.  The VA examiner reviewed the Veteran's claims file and his medical records, and noted the occurrence of headaches and dizziness, which the Veteran reported occur about once every one and a half to every other month.  The Veteran attributes his headaches and dizziness to a blow in the head he sustained in service in May 1993; this incident resulted in a laceration of his left eyebrow, for which he is now service-connected for scar of the left eyebrow.

The VA examiner noted the laceration incident in service, as well as the Veteran's reports that he has had close head injuries following service; specifically one which occurred between 2002 and 2003, when the Veteran was hit by a heavy saw in the forehead and face. 

In addressing whether the Veteran's headaches and dizziness were incurred in service or caused by the head injury which led to his service-connected scar of the left eyebrow disability, the VA examiner remarked:

 "They appear less likely. . . . [I]t appears that he had a very mild laceration to the left eyebrow that was sutured.  He may have had a closed head injury.  He also appears to have had a number closed head injuries/incidents after service.  If these were truly due to military service and the isolated eyebrow incident . . . they would have likely have progressed over time, but have not . . . .  [I]t appears less likely that his . . . dizziness and . . . headaches are secondary to the isolated incident in 1993, due to the above mentioned reasoning and basis.  There is no evidence to suggest aggravation."

The Board finds that although the VA examiner addressed (and rejected) a direct service connection theory, the VA examiner did not address whether current headaches are secondary to his service-connected scar of the left eyebrow disability, in that they are related to it or aggravated by it.  Furthermore, the VA examiner's statement that "there is no evidence to suggest aggravation" is overtly summary and does not aid the Board in its determination.   

Consequently, an addendum VA examination opinion is required to clarify the issue of whether the Veteran's current headaches and dizziness are due to or aggravated by his service-connected scar of the left eyebrow disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake any appropriate development and readjudicate the issue of entitlement to service connection for a right shoulder disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate. 

2.  Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in September 2011, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion.  If the examiner determines that a new examination is necessary, one should be scheduled.

The VA examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address the following:


a. Whether it is "at least as likely as not" (a 50 percent probability or greater) that the Veteran's current headaches and dizziness were caused by or due to his service-connected scar of the left eyebrow disability.

b. Whether it is "at least as likely as not" (a 50 percent probability or greater) that the Veteran's current headaches and dizziness were aggravated by his service-connected scar of the left eyebrow disability.

The phrase "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's sleep apnea before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the development in paragraph two, the RO must readjudicate the issue of entitlement to service connection for residuals of a blow to the head, to include headaches and dizziness.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


